DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  Claim 20 is recited as being dependent upon claim 30 and no claim 30 is present.  Appropriate correction is required.
For purposes of claim interpretation claim 20 will be interpreted as being “[[A]] The computer program product of claim 19…”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more.
Claim 1 recites a system and therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as 2019 PEG) as a system falls within one of the four categories of statutory subject matter.  Claim 1 recites as follows:
1. An asset transfer system comprising:
a network interface through which electronic content is received, the electronic content comprising a plurality of transactions for receipt by a plurality of users associated with a plurality of user accounts of the asset transfer system;
a memory that comprises (1) a first plurality of memory addresses that are arranged as a plurality of user accounts, each account associated with a user and a user wallet, (2) a second plurality of memory addresses that are arranged as a data structure that associates the plurality of user accounts with each the user wallet and a wallet location, and (3) a third plurality of memory address that associates the plurality of user accounts with transactions; and
a processor for cooperation with the memory and the network interface, the processor configured to:
call the wallet location storing the user wallet;
verify a digital asset and a digital asset value at the wallet location;
command a transaction associated with the digital asset and the digital asset value for performance;
draft a statement detailing the transaction associated with the user wallet; and
report the statement to the plurality of users associated with the transaction.
The claim is then analyzed under Prong One of Step 2A in which the claim is evaluated in order to determine whether or not the claim recites a judicial exception.  The claim recites calling a wallet location, verifying a digital asset and value, commanding a transaction for performance, drafting a statement detailing the transaction and reporting the statement to a plurality of users associated with the transaction.  The claim clearly falls within the groupings of abstract ideas involving a 
The claim is then evaluated under Prong Two of Step 2A in order to determine whether the claim recites additional elements that integrate the abstract idea into a practical application of the abstract idea.  The claim recites a network interface, a memory and a processor.  Each of the recited elements is recited at a generally high level and the written disclosure at paragraphs 0031-0037 describe only a generic computing environment where no technological improvement is being made to the recited elements.  Furthermore none of the recited operations are separate from the abstract idea itself and therefore these operations cannot be viewed as elements under Prong Two and as such do not form a practical application of the abstract idea.  Therefore under Prong Two of Step 2A the claim is held as being ineligible.
Dependent claims 2-10 merely extend the abstract idea of claim 1 as they recite particular data being stored, use of a particular curl function for gathering data, use of encryption and verification, describing the contents of the statement, separating sender and receiver public keys in conjunction with performing a proof of work algorithm, including a signature, verifying the call using the receiver public key and use of a hash function along with describing where the verification is performed, describing the use of the signature, updating the statement upon verification and use of digital currency and only serve to add further layers of abstraction to the abstract idea of claim 1.  As no new 
The analysis then proceeds to Step 2B in which the claim is evaluated in order to determine whether the claim recites additional elements that amount to significantly more than the abstract idea.  The claim recites a network interface, a memory and a processor.  Each of the recited elements is recited at a generally high level and the written disclosure at paragraphs 0031-0037 describe only a generic computing environment where no technological improvement is being made to the recited elements.  No technological improvement is present based on an ordered combination of elements.  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited processor does not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed towards a centralized, "one-size-fits-all" technological implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0031-0037 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed 
Claim 11 recites a system and therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as 2019 PEG) as a system falls within one of the four categories of statutory subject matter.  Claim 11 recites as follows:
11. An asset transfer system comprising:
a first database housing a first computing system with a first memory, a first processor, and a first network interface through which electronic content is received, the electronic content comprising a plurality of transactions for receipt by a plurality of users associated with a plurality of user accounts of the asset transfer system housed on the first database, the memory of the first database which comprises (1) a first plurality of memory addresses arranged as a plurality of user accounts, each account associated with a user and a user wallet, (2) a second plurality of memory addresses that are arranged as a data structure that associates the plurality of user accounts with each the user wallet and a wallet location, and (3) a third plurality of memory address that associates the plurality of user accounts with transactions;
a second database housing a second computing system with a second memory, a second processor, and a second network interface through which electronic content is received, the second database being the wallet location and housing the user wallet within the second memory; and
wherein the first processor cooperates with the first memory and the first network interface, the first processor configured to:
call the second database storing the user wallet;
verify with the second processor a digital asset and a digital asset value stored on the second database and associated with the user wallet;
command a transaction associated with the digital asset and the digital asset value for performance by the second database;
draft a statement detailing the transaction associated with the user wallet; and
report the statement to the plurality of users associated with the transaction through the first database.
The claim is then analyzed under Prong One of Step 2A in which the claim is evaluated in order to determine whether or not the claim recites a judicial exception.  The claim recites calling a wallet location, verifying a digital asset and value, commanding a transaction for performance, drafting a statement detailing the transaction and reporting the statement to a plurality of users associated with the transaction.  The claim clearly falls within the groupings of abstract ideas involving a fundamental economic practice as performing and recording a transaction is within one of the enumerated categories of abstract ideas in the 2019 PEG.  Furthermore the steps can all be performed mentally or by a human being using pen and paper and therefore also fall within this grouping of abstract ideas in the 2019 PEG.  Therefore under Prong One of Step 2A the claim is deemed as being ineligible.
The claim is then evaluated under Prong Two of Step 2A in order to determine whether the claim recites additional elements that integrate the abstract idea into a practical application of the abstract idea.  The claim recites a network interface, a memory and a processor and the use of two databases.  Each of the recited elements is 
Dependent claims 12-18 merely extend the abstract idea of claim 11 as they recite particular data being stored, use of a particular curl function for gathering data, use of encryption and verification, describing the contents of the statement, separating sender and receiver public keys in conjunction with performing a proof of work algorithm, including a signature, verifying the call using the receiver public key, use of a hash function and use of digital currency and only serve to add further layers of abstraction to the abstract idea of claim 11.  As no new elements are being introduced in claims 12-18 dependent claims 12-18 are also held as being directed towards an ineligible abstract idea.
The analysis then proceeds to Step 2B in which the claim is evaluated in order to determine whether the claim recites additional elements that amount to significantly more than the abstract idea.  The claim recites a network interface, a memory and a processor along with two databases.  Each of the recited elements is recited at a generally high level and the written disclosure at paragraphs 0031-0037 describe only a generic computing environment where no technological improvement is being made to the recited elements.  No technological improvement is present based on an ordered BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 (Fed. Cir. 2016)) as the process applied in McRO which involved the evaluation of a plurality of subsequences of phonemes in order to set morph weights and was a process that was not previously used by human beings in performing lip synchronization between the animated characters and the reproduced sounds.  While McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of performing and recording transactions are all operations that have previously been done by human beings in the same manner being claimed.  It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0031-0037 describes only the use of a generic unimproved computing environment and describes the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112 (a) (“In other words, the claims in Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  As such claims 12-18 are held to be directed towards ineligible subject matter under 35 U.S.C. § 101.
Claim 19 recites a product and therefore meets Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter referred to as 2019 PEG) as a system falls within one of the four categories of statutory subject matter.  Claim 19 recites as follows:
19. A computer program product comprising:
a plurality of processor-executable instructions that are resident on a non- transitory computer-readable storage medium, wherein the instructions, upon execution by a processor, are configured to cause the processor to:

in response to the received registration requests, for each of a plurality of the users, (1) validate an electronic mail address for the user, and (2) create an account for the user;
receive user wallet requests from a plurality of users;
in response to the received user wallet requests, for each of a plurality of the users, (1) validate a user wallet on a remote database, and (2) associate the user account with the user wallet;
receive a plurality of electronic content items from the remote database, wherein the received electronic content items are a plurality of transactions for receipt by a plurality of users associated with a plurality of user accounts;
store the received plurality of transactions in the accounts for the users;
provide users with access to electronic content items stored in their accounts via a GUI display;
call the remote database storing the user wallet;
verify a digital asset and a digital asset value stored on the remote database and associated with the user wallet;
command a transaction associated with the digital asset and the digital asset value for performance by the remote database;
draft a statement to be viewed via the GUI display detailing the transaction associated with the user wallet; and
report the statement to the plurality of users associated with the transaction.

The claim is then evaluated under Prong Two of Step 2A in order to determine whether the claim recites additional elements that integrate the abstract idea into a practical application of the abstract idea.  The claim recites a network interface, a memory and a processor, a GUI and use of a remote database.  Each of the recited elements is recited at a generally high level and the written disclosure at paragraphs 0031-0037 describe only a generic computing environment where no technological improvement is being made to the recited elements.  Furthermore none of the recited operations are separate from the abstract idea itself and therefore these operations 
Dependent claim 20 merely extends the abstract idea of claim 19 as it recites separating sender and receiver public keys in conjunction with performing a proof of work algorithm, including a signature, verifying the call using the receiver public key and use of a hash function and only serves to add further layers of abstraction to the abstract idea of claim 19.  As no new elements are being introduced in claim 20 dependent claim 20 is also held as being directed towards an ineligible abstract idea.
The analysis then proceeds to Step 2B in which the claim is evaluated in order to determine whether the claim recites additional elements that amount to significantly more than the abstract idea.  The claim recites a network interface, a memory and a processor, a GUI and a remote database.  Each of the recited elements is recited at a generally high level and the written disclosure at paragraphs 0031-0037 describe only a generic computing environment where no technological improvement is being made to the recited elements.  No technological improvement is present based on an ordered combination of elements.  It is abundantly clear that the claim does not involve any ordered combination of elements as the recited processor does not utilize any special properties of a network or distributed computing in order to gain any technological improvement and merely are directed towards a centralized, "one-size-fits-all" technological implementation (BASCOM Glob. Internet Servs. v. AT&T Mobility, LLC, 119 USPQ2d 1236 (Fed. Cir. 2016)).  It is also clear that no similarity is present with regard to McRO (McRO, Inc. v. Bandai Namco Games Am. Inc., 120 USPQ2d 1091 McRO acknowledged that human beings could perform the operations recited in the steps it was also clear that human beings had never previously acted in such a manner, particularly as it applied to the evaluation of subsequences of phonemes in order to set the morph weights.  However in the instant claims the recited operations of performing and recording transactions are all operations that have previously been done by human beings in the same manner being claimed.  It is also clear that there is no similarity to DDR Holdings (DDR Holdings, LLC v. Hotels.com, LP, 113 USPQ2d 1097 (Fed. Cir. 2014)) as there is nothing in the claims themselves or even in the written description to explicitly state or even implicitly suggest that the claims involve anything more than generic computer operations.  It is also clear that there is no similarity to Enfish (Enfish, LLC v. Microsoft Corp., 118 USPQ2d 1684 (Fed. Cir. 2016)) because nothing within the claim or the four corners of the written description provides any teaching or suggestion of an improved computer algorithm for analyzing data such as the self-referential table of Enfish that brings about an improvement to the computer itself where Enfish taught that the claimed invention brought about “increased flexibility, faster search times, and smaller memory requirements” (Enfish at 1690).  There is also no technological improvement being made to any external technology (Diamond v. Diehr, 450 U.S. 175, 184 (1981)).    The written disclosure at paragraphs 0031-0037 describes only the use of a generic unimproved computing environment and describes the elements in a Diehr were patent eligible because they improved an existing technological process, not because they were implemented on a computer”, Alice at 1983).  Therefore it is clear that no inventive concept is present sufficient to confer eligibility in light of the fact that the claims are clearly directed towards an abstract idea.  As such claims 12-18 are held to be directed towards ineligible subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 10-12, 15 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Winklevoss et al. (U.S. Patent 10,438,290, hereinafter referred to as Winklevoss)
As per claim 1
which is published to and added on to a block on the blockchain. A payee can then verify each previous transaction, e.g., by analyzing the blockchain to verify the chain of ownership”, 14:11-43 in describing Steps S1004, S1006 and S1008)
Winklevoss discloses a memory that comprises (1) a first plurality of memory addresses that are arranged as a plurality of user accounts, each account associated with a user and a user wallet (Figure 10, 13:62-14:1 “In Step S1002, Alice's wallet, or associated digital asset address, may send a request message to the database maintained by the blockchain including: (a) Alice's ethereum digital asset address, which is typically associated with a digital wallet (Source Address); (b) token identification information; ( c) amount of token to be transferred; and (d) Bob’s ethereum digital address (Destination Address)”, Figure 3 elements 3208-1 through 3208-N)
Winklevoss discloses (2) a second plurality of memory addresses that are arranged as a data structure that associates the plurality of user accounts with each the user wallet and a wallet location (Figure 3 elements 3202-1 through 3202-N and 3204-1 through 3204-1, 18:32-38, 18:52-56)

Winklevoss discloses a processor for cooperation with the memory and the network interface, the processor configured to: call the wallet location storing the user wallet (15:66-16:17 “In the exemplary embodiment, each user device 105 can run a digital asset client 110, e.g., a Bitcoin client, which can comprise digital asset source code 120 and an electronic transaction ledger 115. The source code 120 can be stored in processor readable memory, which may be accessed by and/or run on one or more processors. The electronic transaction ledger 115 can be stored on the same and/or different processor readable memory, which may be accessible by the one or more processors when running the source code 120. In embodiments, the electronic transaction leger 115a (contained on a user device 105a) should correspond with the electronic transaction ledgers 115b . . . 115N (contained on user devices 105b . . . 105N), to the extent that the corresponding user device has accessed the Internet and been updated (e.g., downloaded the latest transactions). Accordingly, the electronic transaction ledger may be a public ledger. Exemplary embodiments of digital asset clients 110 for the Bitcoin network (Bitcoin clients) include Bitcoin-Qt and Bitcoin Wallet, to name a few”)
Winklevoss discloses verify a digital asset and a digital asset value at the wallet location (14:31-43, particularly lines 40-43 “In embodiments, Alice, Bob, and/or third 
Winklevoss discloses command a transaction associated with the digital asset and the digital asset value for performance (12:42-50 “If a user or another smart contract within the blockchain network (such as the Ethereum Network) sends a message to that token's contract in the form of a “transaction,” the code updates its database.  So, for instance, as illustrated in FIG. 10, using a token based on the Ethereum Network for illustration purposes, when a wallet app sends a message to a token's contract address to transfer funds from Alice to Bob, the following proceed occurs”
Winklevoss discloses draft a statement detailing the transaction associated with the user wallet (12:51-66 “In step S1001, at the token issuer computer system, Security Tokens are created. In embodiments, each Security Token may have a “ECR20 
Winklevoss discloses report the statement to the plurality of users associated with the transaction (11:8-11 “Each owner transfers bitcoin to the next by digitally signing them over to the next owner in a bitcoin transaction which is published to and added on to a block on the blockchain. A payee can then verify each previous transaction, e.g., by analyzing the blockchain to verify the chain of ownership”, 14:31-43, 33:29-33 “These transactions may then be subsequently published to the underlying digital asset blockchain periodically or aperiodically such that all transactions are publicly viewable and confirmable”).
As per claims 2 and 12
Winklevoss discloses wherein the third plurality of memory addresses further associates transactions with (1) a timestamp, (2) a first user wallet, (3) a second user wallet, (4) the digital asset, and (5) the digital asset value (18:2-7)
As per claims 5 and 15

As per claims 10 and 18
Winklevoss discloses wherein the digital asset is a digital currency (Abstract, 8:15-23)
As per claim 11
Winklevoss discloses an asset transfer system comprising: a first database housing a first computing system with a first memory, a first processor, and a first network interface through which electronic content is received, the electronic content comprising a plurality of transactions for receipt by a plurality of users associated with a plurality of user accounts of the asset transfer system housed on the first database (11:6-13, 14:11-43), the memory of the first database which comprises (1) a first plurality of memory addresses arranged as a plurality of user accounts, each account associated with a user and a user wallet (Figure 10, 13:62-14:1, Figure 3 elements 3208-1 through 3208-N) (2) a second plurality of memory addresses that are arranged as a data structure that associates the plurality of user accounts with each the user wallet and a wallet location (Figure 3 elements 3202-1 through 3202-N and 3204-1 through 3204-1, 18:32-38, 18:52-56) and (3) a third plurality of memory address that associates the plurality of user accounts with transactions (14:31-43)
Winklevoss discloses a second database housing a second computing system with a second memory, a second processor, and a second network interface through 
Winklevoss discloses wherein the first processor cooperates with the first memory and the first network interface, the first processor configured to: call the second database storing the user wallet (15:66-16:17)
Winklevoss discloses verify with the second processor a digital asset and a digital asset value stored on the second database and associated with the user wallet (14:31-43, 18:2-9, 24:12-17)
Winklevoss discloses command a transaction associated with the digital asset and the digital asset value for performance by the second database (12:42-50)
Winklevoss discloses draft a statement detailing the transaction associated with the user wallet (12:51-66, 14:31-43)
Winklevoss discloses report the statement to the plurality of users associated with the transaction through the first database (11:8-11, 14:31-43, 33:29-23)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Winklevoss as applied to claims 1 and 11 above, and further in view of Patil (“how to setup blockchain url for bitcoin operations?”, September 4, 2017, retrieved from https://stackoverflow.com/questions/46035702/how-to-setup-blockchain-url-for-bitcoin-operations-what-will-be-the-base-url-fo, 4 pages)
As per claims 3 and 13
Winklevoss, while disclosing the limitations of claim 1 and in particular the ability to access a wallet via a website (14:31-43), does not explicitly disclose wherein the call step is performed via a curl function executed by the processor.  Patil teaches wherein the call step is performed via a curl function executed by the processor (page 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the stable value digital assets of Winklevoss with the curl function of Patil for the purpose of automating the fetching of data in web based applications.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Winklevoss as applied to claims 1 and 11 above, and further in view of Gaddam et al. (U.S. Patent Publication 2019/0287095, hereinafter referred to as Gaddam).
As per claims 4 and 14
Winklevoss, while disclosing the limitations of claim 1, does not explicitly disclose wherein the verification step is performed by obtaining a public key or address of the user wallets associated with the transaction, transmission of the public key or address encrypted from the wallet location and decrypted within the asset transfer system for secure transmission and verification of the digital assets.  Gaddam teaches wherein the verification step is performed by obtaining a public key or address of the user wallets associated with the transaction, transmission of the public key or address encrypted from the wallet location and decrypted within the asset transfer system for secure 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the stable value digital assets of Winklevoss with the mobile wallet elements of Maeng for the purpose of keeping mobile wallet elements up-to-date (0013-0014).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Winklevoss in view of Langschaedel et al. (U.S. Patent Publication 2015/0262176, now U.S. Patent 10,755,241, hereinafter referred to as Langschaedel).
As per claim 19
Winklevoss discloses receive user wallet requests from a plurality of users (Figure 9A element S9902, 14:40-43, 20:41-54)
Winklevoss discloses in response to the received user wallet requests,
for each of a plurality of the users, (1) validate a user wallet on a remote database (21:19-29), and (2) associate the user account with the user wallet (14:40-43, 21:51-56)
receive a plurality of electronic content items from the remote database, wherein the received electronic content items are a plurality of transactions for receipt by a plurality of users associated with a plurality of user accounts (14:31-43)

Winklevoss discloses provide users with access to electronic content items stored in their accounts via a GUI display (14:31-43, 28:30-33, 31:7-15)
Winklevoss discloses call the remote database storing the user wallet (15:66-16:17)
Winklevoss discloses verify a digital asset and a digital asset value stored on the remote database and associated with the user wallet (14:31-43, 18:2-9, 24:12-17)
Winklevoss discloses command a transaction associated with the digital asset and the digital asset value for performance by the remote database (12:42-50)
Winklevoss discloses draft a statement to be viewed via the GUI display detailing the transaction associated with the user wallet (12:51-66, 14:31-43)
Winklevoss discloses report the statement to the plurality of users associated with the transaction (11:8-11, 14:31-43, 33:29-23)
Winklevoss discloses receive registration requests from a plurality of users (16:41-46, 26:17-19)
Winklevoss discloses in response to the received registration requests, for each of a plurality of the users, creating an account for the user (16:41-46)
Winklevoss, while disclosing email authentication (25:43) does not explicitly disclose validating an electronic mail address for the user.  Langschaedel teaches validating an electronic mail address for the user (Figures 56 elements 226, 228, 230 and 232, Figure 57 elements 268, 272 and 274, Figure 59, 0145, 0155-0156)

Examiner’s Statement Regarding Claims 6-9, 16-17 and 20
Claims 6, 16 and 20 recite a transaction verification step which comprises “separating the transaction on the remote database between a sender’s public key and a receiver’s public key” (claim 20 with similar language in claims 6 and 16).  In reviewing the underlying disclosure the transaction process is started with a curl function call (0067) to a remote database which per paragraph 0068 “…separates the transaction based on the sender 525 and recipient 528 public key information” which Examiner is taking to mean the actual public key or specific wallet address (0067) as the disclosure also recites that users are not required to input and know each other’s public key or specific wallet address but instead may identify a receiver by a known username 100 (0067).  Clearly the prior art can utilize a public key or wallet address to identify both a sender and receiver for a transaction, however no prior art appears to specifically have any operation that can fairly be said to teach or suggest the separation of a transaction between a sender’s public key and a receiver’s public key as is being claimed which appears to rely on a specific organization of data that is requested by the call through the curl function to the remote database at operation 520 and supplied in operation 522.  Winklevoss at 14:40-43 and 21:19-26 acknowledges the use of a website to obtain transaction information and balances based on information stored in the blockchain and/or application content, but do not provide a detailed explanation as to how returned 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JAMES D NIGH/Senior Examiner, Art Unit 3685